Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Examiner acknowledges the amendment filed 07 July 2022 wherein: claims 1, 9, and 16 amended; claim 20 is cancelled; claim 21 is newly added; claims 1-19 and 21 are pending.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
The claims have been amended as follows, with reference to the claims filed 07/07/2022:
Claim 1, last line: --[[an]] the external scanner--;
Claim 9, last line: --[[an]] the external scanner--;
Claim 16, last line: --[[an]] the external scanner--.



Response to Arguments
Applicant’s arguments, see Remarks (pages 6-7), filed 07 July 2022, with respect to claims 1-19 and 21 have been fully considered and are persuasive.  The rejection of 13 May 2022 has been withdrawn.

Allowable Subject Matter
Claims 1-19 and 21 are allowed.

The following is an examiner’s statement of reasons for allowance:

Regarding claims 1, 9, and 16, with reference to representative claim 1, the cited prior art does not expressly disclose or suggest: 
receiving a first set of data from an ingestible scanner inside a body of a patient ava identifying a point of interest within the body based on the first set of data; determining a location of the point of interest within the body in relation to the ingestible scanner; directing an external scanner to the point of interest identified with the first set of data from the ingestible scanner based on the location of the point of interest in relation to the ingestible scanner; and scanning the point of interest with an external scanner at the first moment in time.
Arneson (US 2011/0004059 A1) discloses a method comprising: receiving (with 108) a first set of data from an ingestible scanner (104) inside a body of a patient (102); identifying a point of interest (area of concern) within the body based on the first set of data; determining a location of the point of interest (area of concern) within the body in relation to the ingestible scanner (104); and performing X-ray imaging when area of concern is identified (performing X-ray imaging; par. [0056], [0086]-[0088], [0093]-[0096], [0116]-[0118], fig. 1, 13-14).
Yi (US 2015/0139395 A1) discloses directing an external scanner to a point of interest (ROI) and scanning the point of interest with the external scanner for the purpose of lowering X-ray dose (par. [0087], fig. 6B).
While using internal and external imaging modalities together was generally known in the art, as was targeting only regions of interest with X-rays in order to reduce X-ray dose, the cited prior art does not expressly disclose or suggest performing both modalities at the same time as claimed.
Accordingly, claims 1, 9, and 16 are allowed.

Regarding claims 2-8, 10-15, 17-19, and 21, the claims are allowed due to their dependence.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE RIDDICK whose telephone number is (571)270-1865.  The examiner can normally be reached on M - Th 7:30 am - 6:00 pm ET, with flexible scheduling.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Blake C. Riddick, Ph.D.
Primary Examiner
Art Unit 2884



/BLAKE C RIDDICK/Primary Examiner, Art Unit 2884